Citation Nr: 1420146	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-34 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a lumbar spine disability.

2. Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to January 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran subsequently moved to Wisconsin and jurisdiction of his claim was transferred to the Milwaukee, Wisconsin RO.

A hearing was held on October 23, 2012, by means of video conferencing equipment with the Veteran in Milwaukee, Wisconsin, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The issue of entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Board denied entitlement to service connection for a lumbar spine disability in May 1998 and since that decision, the Veteran has submitted evidence, including treatment records and lay statements, that was not previously of record that raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been presented since the May 1998 Board decision denying service connection for a lumbar spine disability; thus, that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.312 (2013).


ORDER

The claim for service connection for a lumbar spine disability is reopened.


REMAND

The Veteran seeks service connection for a lumbar spine disability.  He has presented evidence suggesting that his current disability may have had its onset during or as a result of service.  Since a VA examination has not been provided, a remand is necessary to schedule the Veteran for an examination to determine the etiology of his lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from the Madison, Wisconsin VA Medical Center dated since February 2010 and any private medical records identified by the Veteran that are relevant to his claim.  If the requested records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed lumbar spine disability.  The Veteran's claims file and any pertinent records on Virtual VA or VBMS must be provided to the examiner and he or she must indicate review of these items in the examination report.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to address the following:

(a) Identify all disorders of the lumbar spine that have been diagnosed since September 2008.

(b) For each diagnosis provided, opine whether it is as least as likely as not (50 percent probability or greater) that the disorder had its onset in or is otherwise etiologically related to the Veteran's military service, to include any injuries or reported symptoms documented in the service treatment records.

In rendering the opinion, the examiner must consider the lay statements from the Veteran and his "buddies", or former family members.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3. Thereafter, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4. Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


